      Case 2:18-cv-02391-GMN-GWF Document 8 Filed 01/09/19 Page 1 of 2



 1   THEODORE PARKER, III, ESQ.
     Nevada Bar No. 004716
 2   YADIRA R. GIBSON, ESQ.
     Nevada Bar No. 008637
 3   PARKER NELSON & ASSOCIATES, CHTD.
     2460 Professional Court, Suite 200
 4   Las Vegas, Nevada 89128
     Telephone:     (702) 868-8000
 5   Facsimile:     (702) 868-8001
     Email: tparker@pnalaw.net
 6   Email: yrios@pnalaw.net
     Attorneys for Defendant
 7   Southern Nevada Regional Housing Authority
 8                                UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10
     AUDREY SPENCER, an Individual,           )               Case No.: 2:18-cv-02391-GMN-GWF
11                                            )
                             Plaintiff,       )                 STIPULATION AND ORDER TO
12                                            )                      EXTEND TIME FOR
     vs.                                      )                   DEFENDANTS TO FILE A
13                                            )                  RESPONSE TO PLAINTIFF'S
     STATE OF NEVADA, ex rel. SOUTHERN        )                        COMPLAINT
14   NEVADA REGIONAL HOUSING                  )                        (First Request)
     AUTHORITY, a State Agency,               )
15                                            )
                             Defendants.      )
16   ________________________________________ )
17          IT IS HEREBY STIPULATED between Plaintiff AUDREY SPENCER (“Plaintiff”), by and
18   through her counsel of record, Jenny L. Foley, Ph.D., Esq. And Marta D. Kurshumova, Esq. of HKM
19   EMPLOYMENT ATTORNEYS, LLP., and Defendant, SOUTHERN NEVADA REGIONAL
20   HOUSING AUTHORITY (“Defendant”), by and through its counsel of record, Theodore Parker, III,
21   Esq. and Yadira R. Gibson, Esq. of the law firm Parker, Nelson & Associates, Chtd. pursuant to LR 6-1,
22   6-2 and 7-1, that the time for Defendant to file a response to Plaintiff’s Complaint on file herein is
23   hereby extended up to and including February 9, 2019 to allow adequate time to investigate the matter
24   and file a response.
25
26
27
28                                           1
      ______________________________________________________________________________
       STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANTS TO FILE A RESPONSE TO PLAINTIFF'S COMPLAINT
                                                 (First Request)
      Case 2:18-cv-02391-GMN-GWF Document 8 Filed 01/09/19 Page 2 of 2



 1          IT IS HEREBY FURTHER STIPULATED between the parties that this extension of time does
 2   not operate as a waiver of any claim or defense by any party.
 3   Dated this 9th, day of January, 2019.                 Dated this 9th, day of January, 2019
 4   HKM EMPLOYMENT ATTORNEYS, LLP.                        PARKER NELSON & ASSOCIATES,
                                                           CHTD.
 5
       /s/Jenny L. Foley, Phd., Esq.                       /s/ Yadira R. Gibson, Esq.
 6   JENNY L. FOLEY, PH.D., ESQ.                           THEODORE PARKER, III, ESQ.
     Nevada Bar No.: 9017                                  Nevada Bar No. 004716
 7   MARTA D. KURSHUMOVA, ESQ.                             YADIRA R. GIBSON, ESQ.
     Nevada Bar No.: 14728                                 Nevada Bar No. 008637
 8   1783 East Sahara, Suite 325                           2460 Professional Court, Suite 200
     Las Vegas, Nevada 89104                               Las Vegas, Nevada 89128
 9   (702) 625-3893                                        (702) 868-8000
     Fax No.: (702) 625-3893                               Fax No.: (702) 868-8001
10   Attorneys for Plaintiff                               Attorneys for Defendant
11
12
                                                   ORDER
13
            IT IS SO ORDERED.
14
15
                                                  UNITED STATES MAGISTRATE JUDGE
16
                                                  Dated this 10th
                                                             ____, January, 2019.
17
18
19
20
21
22
23
24
25
26
                                             2
27    ______________________________________________________________________________
28     STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANTS TO FILE A RESPONSE TO PLAINTIFF'S COMPLAINT
                                                 (First Request)
